Title: To James Madison from Hans Henrik Ankarheim, 15 June 1808
From: Ankarheim, Hans Henrik
To: Madison, James



Sir!
St. Bartholomew the 15th. of June 1808.

Having taken the liberty by a letter of this days date to address His Excellency the President of the United States of America for the purpose of obtaining permission to import a certain quantity of Provisions for the use of the Island of St. Bartholomew, belonging to His Majesty the King of Sweden and under my Command, having also intimated in that letter, that I had more fully explained myself to you, Sir, as to the present provided with my instructions on the Subject, I have the honor hereby to introduce to You, Mr. Oliver Farwell, the Bearer hereof and wish that You would be pleased to give him an Audience.
Mr. Farwell will be able to explain to You the situation of this Colony, which is a small barren spot without any other resources but those to be derived from Trade, and Your knowledge of the present Politicks of Continental Europe and of the Embargo laid by His Excellency the President and the Congress of the United States will easily suggest to You what may be the Situation of such a Colony as the one I command under the present circumstances.
The Provisions of the Colony in store at present amount to about three hundred barrels of flour; other articles of provisions are in a much smaller Proportion, and in one month hence the Colony will certainly be exposed to all the horrors of famine.
Thus situated I have no other remedy than that of throwing myself on the Mercy of His Excellency the President of the United States, in hopes that His Excellency will not refuse a moderate Supply to the Colony of a Sovereign, who certainly never gave any offence to the United States.  I have said a moderate supply, and certainly nothing can be more moderate than a demand of what is specified in the enclosed list and which is calculated to answer for four months in this place.
As I think my Demand reasonable, and that it is not morally impossible to grant it, I beg Sir, that You will be pleased to support the same with all Your Official Power, and also assure His Excellency the President, that His Majesty my most Gracious Sovereign shall not remain ignorant of any favor, which His Excellency may be pleased to grant to His Majesty’s Subjects.
His Excellency the President as well as Yourself might have expected to see this Business brought forward by Mr. Söderstrom, His Majesty’s Commercial Agent General near the United States, and therefore I conceive it my duty to state to You my reasons for not employing him.  They are as follows.
In the month of February I wrote to him, and requested his Official application to His Excellency the President and the Congress of the United States, upon this very Subject and I have as yet received no answer.
2d.  Some months ago came in to this Port, a Ship called the Hussar, to which Mr. Söderstrom had illegally granted Papers and Permission to arm, and to navigate with the same privileges as the Inhabitants of this Island enjoy, and as I according to my duty withdrew those illegal Papers from the said Ship, I have strong reason to believe Mr. Söderstrom disaffected towards me, and that he consequently would be very loth in this business.
Permit me finally, Sir, to assure You of my high esteem for Your Person, and with which I have the honor of remaining Sir Your Most Obedient Humble Servant

H. Ankarheim

